Exhibit 21.1 Subsidiaries of the Company The following is a list of subsidiaries of the Company as of December 31, 2016: Name State or Sovereign Power of Incorporation Lighting Science Group B.V. The Netherlands Lighting Science Coöperatief U.A. The Netherlands Lighting Science Group Mexico S. de R.L. de C.V. Mexico LSGC LLC Delaware Biological Illumination, LLC Delaware Lighting Science Macau Limited Macau Lighting Science India Private Limited India Lighting Science Group HK Ltd. Hong Kong Environmental Light Technologies Corp. Delaware
